        Case 3:19-cv-00049-TCB Document 19 Filed 08/05/19 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           NEWNAN DIVISION

PAUL C. KELLY, III, individually, and
on behalf of others similarly situated,

      Plaintiffs,

v.
                                                     Civil Action File No.:
BECK BUILDING SERVICES, INC.;
DROPOUT HOLDINGS, LLC f/k/a
                                                      3:19-cv-00049-TCB
BECK JANITORIAL, LLC; BECK
FACILITY SERVICES, LLC;
CHARLES D. BECK, JR.; and RYAN
BROOKS,

      Defendants.


       JOINT STIPULATION TO CONDITIONALLY CERTIFY
     COLLECTIVE ACTION & ISSUE COURT-APPROVED NOTICE


      Plaintiff Paul C. Kelly and Defendants Beck Building Services, Inc.;

Dropout Holdings, LLC f/k/a Beck Janitorial, LLC; Beck Facility Services, LLC;

Charles D. Beck, Jr.; and Ryan Brooks (collectively “Beck”), by and through

undersigned counsel, stipulate to the conditional certification of this case as a

collective action pursuant to Section 216(b) of the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (FLSA), and to the issuance of a Court-approved notice to the
           Case 3:19-cv-00049-TCB Document 19 Filed 08/05/19 Page 2 of 9




collective action class members. The Parties have reached agreement on: (1) the

conditional certification of a collective action; (2) a process for the distribution of a

Court-approved notice to potential class members, (3) the content of a proposed

notice, and (4) the documents that Defendants will produce prior to mediation,

which will be scheduled within 60 days of the close of the notice period.

Accordingly, the Parties request that the Court enter the stipulation as an Order

conditionally certifying this case as a collective action, approving the proposed

notice, and authorizing issuance of the notice pursuant to the process described in

this Stipulation. In support of their request, the Parties show the Court as follows:

      1.       Plaintiff filed his Complaint (ECF No. 1) on May 18, 2019, and his

first Amended Complaint on June 13, 2019 (ECF No. 9), asserting violations of the

FLSA on behalf of himself and other hourly employees employed by Beck within

the past three years.

      2.       On June 27, 2019, Defendants filed their Answer to Plaintiff’s First

Amended Complaint and asserted various affirmative defenses. (ECF No. 10.)

      3.       On July 23, 2019, this Court entered an Order granting the Parties’

Joint Motion to Stay Discovery pending mediation and giving the Parties 14 days

to reach an agreement regarding conditional certification and distribution of notice

to potential collective action class members. (ECF No. 18.)


                                          -2-
           Case 3:19-cv-00049-TCB Document 19 Filed 08/05/19 Page 3 of 9




      4.       The Parties have approved the attached Notice of Lawsuit and

Opportunity to Join (Ex. 1, “Notice”) and the Consent to Join (Ex. 2, “Consent

Form”) for distribution to the potential collective action class members via U.S.

Mail and electronically in a web-accessible format, including a fillable online

Consent Form, which may be signed and submitted electronically.

      5.       Having agreed to conditionally certify this case as a collective action

and issue Notice to the potential class members, the Parties propose the following

process for the Court’s review and approval:

               5.1.   Within 14 days of this Court’s entry of this Joint Stipulation,

      Defendants will provide to Plaintiffs’ Counsel the names and last known

      mailing addresses, email addresses (if available), and phone numbers of all

      individuals who worked for Beck at any time during the period from May

      18, 2016 to the present, received an hourly wage, and were subject to Beck’s

      wage and hour policies and/or practices regarding meal and rest periods,

      timekeeping, and/or incentive compensation (the “Class List”).

               5.2.   Within 7 days following receipt of any notification by

      Plaintiffs’ Counsel of any defects in the Class List (i.e., incomplete,

      inaccurate, or missing information), Defendants will cure any defects

      identified by Plaintiffs’ Counsel or state why the issue cannot be cured.


                                           -3-
  Case 3:19-cv-00049-TCB Document 19 Filed 08/05/19 Page 4 of 9




      5.3.   Within 21 days following receipt of Class List, Plaintiffs’

Counsel, or a third-party designated by Plaintiffs’ Counsel, will distribute the

Notice and Consent Form via First Class U.S. Mail (“Mailed Notice”) and

via direct electronic message (“Electronic Notice”). Each Mailed Notice

shall be accompanied by a Consent Form and a self-addressed and stamped

return envelope, and a link to the web-accessible Notice and fillable Consent

Form. Each Electronic Notice shall include a link to the web-accessible

Notice and fillable Consent Form and an explanation (in a manner consistent

with the language of the approved Notice) that the link will redirect the

recipient to an online Notice and Consent Form containing information

about the lawsuit, the recipient’s legal rights and opportunity to join the

lawsuit, and how to join. To the extent practicable, each Electronic Notice

should also include the content of the Notice and Consent Form in the body

of the transmission. Plaintiffs’ Counsel will use their best efforts to distribute

all Mailed and Electronic Notices on the same day, so as to establish a single

date of distribution to the extent practicable. Plaintiffs’ Counsel may

advance the costs associated with the issuance of the Notices and Consent

Forms and shall retain the right to petition the Court for the recovery of any

such advanced costs.


                                   -4-
  Case 3:19-cv-00049-TCB Document 19 Filed 08/05/19 Page 5 of 9




      5.4.   No later than seven (7) days after the Notice has been

distributed in the manner described herein, Plaintiffs’ Counsel will submit a

status report notifying the Court and Defendants that the Notices and

Consent Forms have been distributed to the individuals on the Class List in a

manner consistent with this Order and identifying the date of distribution.

      5.5.   There will be a 60-day period following the date of distribution

identified by Plaintiffs’ Counsel during which individuals may opt-in to this

lawsuit (“Notice Period”) by returning a Consent Form to Plaintiffs’ Counsel

or to the third-party administrator (if applicable). Plaintiffs’ Counsel will file

with the Court any Consent Forms received within a reasonable time of

receipt.

      5.6.   For any Notices returned as undeliverable, Plaintiffs’ Counsel

will have a reasonable time to ascertain correct contact information and re-

issue the Notices and Consent Forms. For class members whose Notice and

Consent Forms are re-issued, the Notice Period will be extended by the

amount of time between the date Notice was originally issued and the date

Notice is re-issued but not to exceed 30 days beyond the date the Notice

Period would otherwise end. Plaintiffs’ Counsel will notify Defendants of

any extensions resulting from the reissuance of Notices.


                                   -5-
           Case 3:19-cv-00049-TCB Document 19 Filed 08/05/19 Page 6 of 9




               5.7.   All Consent Forms should be filed with the Court within the

      Notice Period, which may be extended in the event of re-distribution or as

      otherwise agreed by the Parties.

               5.8.   For each of the plaintiffs who file Consent Forms to join this

      action (“Opt-ins”), Defendants shall produce the following information

      within 30 days of the date the Consent Form was filed with the Court:

                      5.8.1. Time records for each Opt-in for the relevant time period

               in .CSV, .XLS, or .XLSX file format;

                      5.8.2. Pay records for each Opt-in for the relevant time period

               periods in .CSV, .XLS, or .XLSX file format;

                      5.8.3. Audit trails, modification data, and/or relevant system

               metadata .CSV, .XLS, or .XLSX file format for the time and pay

               records provided for each Opt-in showing all changes made to any of

               the time and pay records; and

                      5.8.4. All documents concerning wage and hour policies and

               practices that apply to the Opt-ins, produced in native or near native

               format with all metadata intact.

      6.       The Parties will schedule mediation within 60 days following the

close of the Notice Period.


                                          -6-
           Case 3:19-cv-00049-TCB Document 19 Filed 08/05/19 Page 7 of 9




      7.       To the extent issues arise necessitating the modification of the

deadlines outlined in this stipulation, the Parties will confer in good faith to try to

reach an agreement regarding any such modification. If the Parties are unable to

reach an agreement, the party seeking the modification may seek a ruling from the

Court regarding the desired modification.

      8.       Defendants reserve the right to move to de-certify the class at a later

date pursuant to applicable law should the parties not be successful in resolving the

claims at mediation.




                                          -7-
        Case 3:19-cv-00049-TCB Document 19 Filed 08/05/19 Page 8 of 9




      Respectfully submitted, this 5th day of August, 2019.

/s/ Meredith Riggs Guerrero                   /s/ Melissa A. Carpenter
Joseph C. Chancey                             John L. Mays
Georgia Bar No. 120520                        Georgia Bar No. 986574
jchancey@deflaw.com                           jmays@pcwlawfirm.com
Daniel C. Kniffen                             Jennifer K. Coalson
Georgia Bar No. 425380                        Georgia Bar No. 266989
DKniffen@deflaw.com                           jcoalson@pcwlawfirm.com
Meredith Riggs Guerrero                       Melissa A. Carpenter
Georgia Bar No. 214274                        Georgia Bar No. 385004
mguerrero@deflaw.com                          mcarpenter@pcwlawfirm.com

DREW ECKL & FARNHAM, LLP                      PARKS, CHESIN & WALBERT, P.C.
303 Peachtree Street, NE - Suite 3500         75 Fourteenth St., Suite 2600
Atlanta, GA 30308                             Atlanta, Georgia 30309
Telephone: (404) 885-1400                     Phone: (404) 873–8000
Facsimile: (404) 876-0992                     Fax: (404) 873–8050

Counsel for Defendants                        Counsel for Plaintiffs




                                        -8-
         Case 3:19-cv-00049-TCB Document 19 Filed 08/05/19 Page 9 of 9




                           CERTIFICATE OF SERVICE

        I certify that on August 5, 2019, I electronically filed the foregoing JOINT

STIPULATION TO CONDITIONALLY CERTIFY COLLECTIVE ACTION

& ISSUE COURT-APPROVED NOTICE with the Clerk of Court using the

CM/ECF system, which will automatically send e-mail notification of such filing

to all attorneys of record. I further certify that that this pleading is prepared in

Times New Roman 14-point font, in conformity with the N.D. Ga. Local Rule

7.1D.

        Respectfully submitted this 5th day of August, 2019.



                                         /s/ Melissa A. Carpenter
                                         Melissa A. Carpenter
                                         Georgia Bar No. 385004
                                         mcarpenter@pcwlawfirm.com




                                          -9-
